DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 09/01/2021 for application number 17/435,477.  
Claims 1-20 are presented for examination.  Claims 1, 9, and 20 are independent claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Certified copy has been received for the foreign priority Application No. CN201910157644.4 filed on 03/01/2019. 
Applicant’s claim for the benefit of a prior-filed PCT Application No. PCT/CN2020/076699 filed 02/26/2020 is acknowledged by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2022 has been considered by the Examiner.

Claim Objections
Claim 3 is objected to because of the following informalities: the claim ends with “,the response operation is”.  Appropriate correction is required.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-8, 12-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 9,377,860 B1 hereinafter Weber).

Regarding Claim 1, Weber teaches an electronic device (Weber, column 13, lines 14 to 15 - electronic computing device), comprising: 
one or more processors (column 13, lines 14 to 17 - electronic computing device includes at least one processing unit); 
one or more memories coupled to the one or more processors (column 13, lines 14 to 18 - fig. 8 illustrates electronic computing device includes at least one processing unit for executing instructions that can be stored in a memory device) and configured to store:
one or more multimedia applications, wherein the multimedia applications comprise an audio application or a video application (column 4, lines 1 to 5 - a media player operating on the computing device; column 2, lines 55 to 65 - “media player” refers to as a software application used by users to listen to media; “media” refers to a song, video); and 
one or more computer programs (column 13, lines 14 to 21 - memory/ data storage store program instructions for execution by the processing unit); 
a display coupled to the one or more processors and configured to display an interface of the one or more multimedia applications (column 13, lines 27 to 30 - device include display element; column 5, lines 15 to 18 -  the mobile device includes an interface such as a display element that displays an application such as a media player.  See fig. 8 - it shows display coupled to processor), wherein the interface corresponds to a first multimedia file in the one or more multimedia applications (column 7, lines 1 to 2 -media content being presented via the device); and 
a detection component configured to detect a mid-air gesture made by a user when the user is not in contact with the electronic device  (column 7, lines 10 to 22 - the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; the computing device monitor the gesture area, and detect when the driver's hand comes within the gesture area; column 6, lines 28 to 32 - the gesture area can be a particular range of distances such 0-12 inches away from the mobile device or a maximum detectable range of the sensors such as front-facing camera, capacitive sensors, ultrasonic sensor, etc.), wherein the detection component comprises any one of a camera, an infrared sensor disposed below the display, an ultrasonic sensor disposed below the display, or an electromagnetic induction component disposed below the display (column 7, lines 10 to 22 - the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; the computing device monitor the gesture area, and detect when the driver's hand comes within the gesture area; column 6, lines 28 to 32 - the gesture area can be a particular range of distances such 0-12 inches away from the mobile device or a maximum detectable range of the sensors such as front-facing camera, capacitive sensors, ultrasonic sensor, etc.), 
wherein the one or more computer programs comprise instructions when executed by the  processor (column 13, lines 14 to 21 - memory/ data storage store program instructions for execution by the processing unit), cause the processor to be configured to: 
display, on the display, the interface after the one or more multimedia applications are opened (column 7, lines 1 to 2 -media content being presented via the device.  See figs. 3A-3B - it shows the interface when the media content is being presented); and
perform a response operation based on the mid-air gesture when the detection component detects the mid-air gesture (column 7, lines 10 to 22 - the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; when the device detects the user's hand, the device can capture images of the driver's hand as the driver performs the motion; the device can then analyze the images to detect the clockwise motion, and in response detecting the motion, the device can cause the media track to fast-forward - thus, performing response operation based on the mid-air gesture), 
wherein the response operation comprises playing the first multimedia file, pausing playing of the first multimedia file, adjusting play progress of the first multimedia file, adjusting play volume, adjusting display brightness, or switching the first multimedia file to another multimedia file (column 7, lines 10 to 32 - the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; the computing device monitor the gesture area, and detect when the driver's hand comes within the gesture area; when the device detects the user's hand, the device can capture images of the driver's hand as the driver performs the motion; the device can then analyze the images to detect the clockwise motion, and in response detecting the motion, the device can cause the media track to fast-forward (i.e., adjusting play progress of the multimedia file); using gesture to pause a media track playing on the device). 

As to dependent Claim 2, Weber teaches all the limitations of Claim 1.  Weber further teaches  wherein the mid-air gesture is a wave of a hand or a translational move of a hand, and wherein the response operation comprises fast-forwarding the first multimedia file, rewinding the first multimedia file, turning the play volume up, turning the play volume down, turning the display brightness up, turning the display brightness down, or switching the first multimedia file to another multimedia file (column 7, lines 10 to 36 - the computing device determines the clockwise motion of the driver's hand; the device can then analyze the images to detect the clockwise motion, and in response detecting the motion, the device can cause the media track to fast-forward; using gesture to pause a media track playing on the device when driver's hand is moving in a forward motion).  

As to dependent Claim 4, Weber teaches all the limitations of Claim 2.  Weber further teaches  wherein the multimedia application is an audio player (column 4, lines 1 to 5 - a media player operating on the computing device; column 2, lines 55 to 65 - “media player” refers to as a software application used by users to listen to media; “media” refers to a song, video), wherein the response operation comprises fast-forwarding the first multimedia file when the mid-air gesture is a rightward translational move of a hand or a rightward wave of a hand (column 7, lines 10 to 32 - the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; the computing device monitor the gesture area, and detect when the driver's hand comes within the gesture area; when the device detects the user's hand, the device can capture images of the driver's hand as the driver performs the motion; the device can then analyze the images to detect the clockwise motion, and in response detecting the motion, the device can cause the media track to fast-forward), and wherein the response operation comprises rewinding the first multimedia file when the mid-air gesture is a leftward translational move of a hand or a leftward wave of a hand (column 3, lines 13 to 20 - while the track is playing, when the user's hand moves in the gesture area in a counter-clockwise circular motion, the device can cause the point of play to reverse backward in the time sequence of the current track).  

As to dependent Claim 7, Weber teaches all the limitations of Claim 1.  Weber further teaches  wherein the mid-air gesture is a move of a palm toward the electronic device, wherein the response operation comprises playing the first multimedia file, pausing playing of the first multimedia file, or switching the first multimedia file to another multimedia file (column 7, lines 31 to 38 - the driver's hand  is moving in a forward motion in the gesture area relative to the device to cause a media track currently playing to pause).  

As to dependent Claim 8, Weber teaches all the limitations of Claim 7.  Weber further teaches  wherein the multimedia application is a first video player (column 4, lines 1 to 5 - a media player operating on the computing device; column 2, lines 55 to 65 - “media player” refers to as a software application used by users to listen to media; “media” refers to a song, video), wherein the interface comprises a playing control and a switching control (See fig. 3B for playing control and fig. 2B for switching control),  wherein performing a response operation based on the mid-air gesture comprises performing the response operation based on the mid-air gesture, a location at which the mid-air gesture occurs, and a current status of the first video player (column 7, lines 1 to 32 - media content being presented via the device (i.e., status); the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; the computing device monitor the gesture area (i.e., location), and detect when the driver's hand comes within the gesture area; when the device detects the user's hand, the device can capture images of the driver's hand as the driver performs the motion; the device can then analyze the images to detect the clockwise motion, and in response detecting the motion, the device can cause the media track to fast-forward (i.e., response based on gesture)), wherein the response operation comprises pausing playing of the first multimedia file when the location at which the mid-air gesture occurs is close to the playing control and the first multimedia file is currently being played (column 7, lines 31 to 42 - the driver's hand  is moving in a forward motion in the gesture area relative to the device to cause a media track currently playing to pause; while the track is playing, moving a hand towards the device within the gesture area with the palm open and facing downward will pause the track at the moment directly after the gesture is executed.  See fig. 3B for playing control), wherein the response operation comprises playing the first multimedia file when the location at which the mid-air gesture occurs is close to the playing control and the first multimedia file is  not currently played (column 7, lines 62 to 68 - the user can make a subsequent forward motion of their hand towards the device within the gesture area to cause the device to resume play of the media track;  the track will resume play where it was left off from the beginning of the paused state at the moment directly after the gesture is executed.  See fig. 3B for playing control), and wherein the response operation comprises switching the first multimedia file to another multimedia file when the location at which the mid-air gesture occurs is close to the switching control (column 6, lines 38 to 55 - the user moves their hand in a left-to-right motion relative to the mobile device, such as in a gesture area of the mobile device; as shown in FIG. 2B, the left-to-right motion can be interpreted by the mobile device to cause the mobile device to skip to the next track (as indicated by the graphical indication 240 on the mobile device).  See fig. 2B for switching control).   

As to dependent Claim 12, Weber teaches all the limitations of Claim 1.  Weber further teaches  wherein after the detection component detects the mid-air gesture, display an operation mark corresponding to the mid-air gesture (column 6, lines 38 to 55 - the user moves their hand in a left-to-right motion relative to the mobile device, such as in a gesture area of the mobile device; as shown in FIG. 2B, the left-to-right motion can be interpreted by the mobile device to cause the mobile device to skip to the next track (as indicated by the graphical indication 240 on the mobile device).  See fig. 2B for operation mark corresponding to the mid-air gesture).  

As to dependent Claim 13, Weber teaches all the limitations of Claim 1.  Weber further teaches  wherein generating a general-purpose input event based on the mid-air gesture (column 6, lines 66 to 67 and column 7, lines 1 to 22 - determining user input to a computing device to perform a function with respect to media content being presented via the device; the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; when the device detects the user's hand, the device can capture images of the driver's hand as the driver performs the motion; the device can then analyze the images to detect the clockwise motion, and in response detecting the motion, the device can cause the media track to fast-forward), wherein the general- purpose input event is an input event to which both a system application and a third-party application are capable to respond (column 2, lines 66 to 67 and column 3, lines 1 to3 - each gesture can be associated with a function or action used to control some aspect of an application such as media player operating on the device, or other automobile component such as a navigation system; column 19, lines 23 to 28 - the system and devices  include a number of software applications, modules, services or other elements located within at least one working memory device, including an operating system and application programs such as a client application or Web browser); and performing the response operation based on the general-purpose input event (column 6, lines 66 to 67 and column 7, lines 1 to 22 - determining user input to a computing device to perform a function with respect to media content being presented via the device; the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; when the device detects the user's hand, the device can capture images of the driver's hand as the driver performs the motion; the device can then analyze the images to detect the clockwise motion, and in response detecting the motion, the device can cause the media track to fast-forward).  

As to dependent Claim 14, Weber teaches all the limitations of Claim 13.  Weber further teaches  wherein determining a gesture type of the mid-air gesture based on a preset first correspondence, wherein the first correspondence is a correspondence between gesture information and a gesture type of the mid-air gesture (column 8, lines 13 to 17 -  the computing device determines the clockwise motion of the driver's fingers based at least in part on data received from one or more sensors of the device, where the device analyzes the images to detect the clockwise motion of the driver's fingers; column 9, lines 59 to 67 and column 10, lines 1 to 7 - upon identifying the feature in an image, such as user's hand, the tip of the user's index finger, is determined; the software can use the location of this point with information about the camera to determine a relative direction to the fingertip; a similar approach used with the image captured by the lower camera  as illustrated in FIG. 4C, where the hand  is located and a direction to the corresponding point determined; by looking for the intersection of the direction vectors to determine the position of the fingertip in three dimensions, a corresponding input can be determined within a determined level of accuracy - thus, determining a gesture type of the mid-air gesture based on a preset first correspondence) and wherein the gesture information comprises a posture, a shape, a moving distance, a moving direction, a moving speed, a moving track, or a correspondence between a location and a moment that is of the mid- air gesture (column 8, lines 13 to 17 -  the computing device determines the clockwise motion of the driver's fingers based at least in part on data received from one or more sensors of the device, where the device analyzes the images to detect the clockwise motion of the driver's fingers; column 11, lines 1 to 22 - the images are analyzed to locate the hand of the user with respect to the device, the hand being located within a gesture area relative to the mobile computing device; as part of the location computation, the device computes  a motion performed by the hand of the user within the gesture area); reporting the gesture type to an application framework layer of the electronic device (column 11, lines 1 to 22 - the images are analyzed to locate the hand of the user with respect to the device, the hand being located within a gesture area relative to the mobile computing device; as part of the location computation, the device computes  a motion performed by the hand of the user within the gesture area; the device determines a gesture corresponding to the motion, where the gesture can be one of a plurality of gestures; the gesture is interpreted by the device - thus, reporting to an application framework layer of the electronic device);  determining, by the application framework layer, the general-purpose input event based on a preset second correspondence, reporting the general-purpose input event to an application layer to generate the general- purpose input event (column 2, lines 66 to 67 and column 3, lines 1 to3 - each gesture can be associated with a function or action used to control some aspect of an application such as media player operating on the device, or other automobile component such as a navigation system; column 11, lines 1 to 22 - the images are analyzed to locate the hand of the user with respect to the device, the hand being located within a gesture area relative to the mobile computing device; as part of the location computation, the device computes  a motion performed by the hand of the user within the gesture area; the device determines a gesture corresponding to the motion, where the gesture can be one of a plurality of gestures; the gesture is interpreted by the device to cause the device to perform a function - thus, reporting the general-purpose input event in order to determine the associated function/ action to be performed), wherein the second correspondence is a correspondence between a gesture type and a general-purpose input event (column 2, lines 66 to 67 and column 3, lines 1 to3 - each gesture can be associated with a function or action used to control some aspect of an application such as media player operating on the device, or other automobile component such as a navigation system (i.e., correspondence between a gesture type and a general-purpose input event); and performing, by a foreground system application or a foreground third-party application at the application layer, an operation responding to the general-purpose input event (column 2, lines 66 to 67 and column 3, lines 1 to3 - each gesture can be associated with a function or action used to control some aspect of an application such as media player operating on the device, or other automobile component such as a navigation system; column 11, lines 1 to 22 - the images are analyzed to locate the hand of the user with respect to the device, the hand being located within a gesture area relative to the mobile computing device; as part of the location computation, the device computes  a motion performed by the hand of the user within the gesture area; the device determines a gesture corresponding to the motion, where the gesture can be one of a plurality of gestures; the gesture is interpreted by the device to cause the device to perform a function - thus, performing operation responding to the general-purpose input event).  

As to dependent Claim 17, Weber teaches all the limitations of Claim 13.  Weber further teaches  wherein the general-purpose input event is a sliding event when the mid-air gesture is a wave of a hand or a translational move of a hand (column 6, lines 38 to 40 - a left-to-right motion of the user's hand can cause the mobile device to skip a media track), and wherein the general-purpose input event is a tapping event when the mid-air gesture is a move of a palm toward the electronic device (column 7, lines 30 to 36 - the driver's hand  moving in a forward motion in the gesture area relative to the device to cause a media track currently playing to pause.  See fig. 3B -  it shows the graphical indication on the device/ tapping event to pause).  

As to dependent Claim 18, Weber teaches all the limitations of Claim 13.  Weber further teaches  wherein after the general-purpose input event is generated, display an operation mark corresponding to the general-purpose input event (column 7, lines 30 to 36 - the driver's hand  moving in a forward motion in the gesture area relative to the device to cause a media track currently playing to pause.  See fig. 3B -  it shows the graphical indication/ operation mark on the device).  

As to dependent Claim 19, Weber teaches all the limitations of Claim 2.  Weber further teaches  wherein the response operation comprises fast-forwarding the first multimedia file when the mid-air gesture is a rightward translational move of a hand or a rightward wave of a hand (column 7, lines 10 to 32 - the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; the computing device monitor the gesture area, and detect when the driver's hand comes within the gesture area; when the device detects the user's hand, the device can capture images of the driver's hand as the driver performs the motion; the device can then analyze the images to detect the clockwise motion, and in response detecting the motion, the device can cause the media track to fast-forward), and wherein the response operation comprises rewinding the first multimedia file when the mid-air gesture is a leftward translational move of a hand or a leftward wave of a hand (column 3, lines 13 to 20 - while the track is playing, when the user's hand moves in the gesture area in a counter-clockwise circular motion, the device can cause the point of play to reverse backward in the time sequence of the current track).  

Claim 20 is a method claim corresponding to the device claim 1 above and therefore, rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Baheti et al. (US 2019/0212436 A1 hereinafter Baheti).

As to dependent Claim 3, Weber teaches all the limitations of Claim 2.  Weber further teaches  wherein the multimedia application is a first video player (column 4, lines 1 to 5 - a media player operating on the computing device; column 2, lines 55 to 65 - “media player” refers to as a software application used by users to listen to media; “media” refers to a song, video), wherein performing a response operation based on the mid-air gesture comprises performing the response operation based on the mid-air gesture and a location at which the mid-air gesture occurs (column 7, lines 10 to 20 - the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; the computing device monitor the gesture area, and detect when the driver's hand comes within the gesture area; column 6, lines 28 to 32 - the gesture area can be a particular range of distances such 0-12 inches away from the mobile device), wherein when the mid-air gesture is an upward translational move of a hand or an upward wave of a hand, the response operation comprises turning the play volume up when the location at which the mid-air gesture occurs is close to the electronic device or comprises turning the display brightness up when the location at which the mid-air gesture occurs is close to a left side of the electronic device (column 8, lines 19 to 22 - while the track is playing , when the user's hand moves in a down-to-up motion with the palm open and facing upward, the device volume can be increased; column 6, lines 28 to 32 - the gesture area can be a particular range of distances such 0-12 inches away from the mobile device (i.e., close to the device)), and wherein when the mid-air gesture is a downward translational move of a hand or a downward wave of a hand, the response operation comprises turning the play volume down if the location at which the mid-air gesture occurs is close to the electronic device or comprises turning the display brightness down if the location at which the mid-air gesture occurs is close to a left side of the electronic device (column 8, lines 25 to 30 - while the track is playing, when the user's hand moves in an up-to-down motion with the palm open and facing upward, the device volume can be decreased; column 6, lines 28 to 32 - the gesture area can be a particular range of distances such 0-12 inches away from the mobile device (i.e., close to the device)).  
However, Weber fails to expressly teach wherein changing volume when the location at which the mid-air gesture occurs is close to a right side of the electronic device.
In the same field of endeavor, Baheti teaches wherein adjusting volume when the location at which the mid-air gesture occurs is close to a right side of the electronic device ([0105] right earphone configured to perform a right side vertical slider function of adjusting the volume in response to detecting the vertical sliding gesture).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein adjusting volume when the location at which the mid-air gesture occurs is close to a right side of the electronic device, as taught by Baheti into Weber.  Doing so would be desirable because it would incorporate alternative means performing functions, thereby improving functionality of the portable device (Baheti [0002]).   
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Lapidot et al. (US 2015/0074532 A1 hereinafter Lapidot).

As to dependent Claim 5, Weber teaches all the limitations of Claim 2.  However, Weber fails to expressly teach wherein  the multimedia application is a second video player and wherein the response operation comprises switching the first multimedia file to a second multimedia file when the mid-air gesture is an upward translational move of a hand or an upward wave of a hand, and wherein the response operation comprises switching the first multimedia file to a third multimedia file when the mid-air gesture is a downward translational move of a hand or a downward wave of a hand.
In the same field of endeavor, Lapidot teaches wherein the multimedia application is a second video player and wherein the response operation comprises switching the first multimedia file to a second multimedia file when the mid-air gesture is an upward translational move of a hand or an upward wave of a hand, and wherein the response operation comprises switching the first multimedia file to a third multimedia file when the mid-air gesture is a downward translational move of a hand or a downward wave of a hand ([0005] The “swipe up” gesture causes a selected panel in a grid of panels displayed by the video management program to switch places a panel above. The “swipe down” gesture causes a selected panel in a grid of panels displayed by the video management program to switch places a panel below). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the multimedia application is a second video player and wherein the response operation comprises switching the first multimedia file to a second multimedia file when the mid-air gesture is an upward translational move of a hand or an upward wave of a hand, and wherein the response operation comprises switching the first multimedia file to a third multimedia file when the mid-air gesture is a downward translational move of a hand or a downward wave of a hand, as taught by Lapidot into Weber.  Doing so would be desirable because it would provide a faster, easier and more intuitive method for controlling video management software (Lapidot [0003]).    

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Harvey et al. (US 2018/0173323 A1 hereinafter Harvey).

As to dependent Claim 6, Weber teaches all the limitations of Claim 2.  Weber further teaches  wherein the response operation comprises switching the first multimedia file to a second multimedia file when the mid-air gesture is a rightward translational move of a hand or a rightward wave of a hand (column 3, lines 39 to 43 -  the user can perform a gesture to skip to a next track; while the track is playing, when the user's hand moves in a left-to-right motion, the device can cause the point of play to move to the beginning of the next track within the media), and wherein the response operation comprises switching the first multimedia file to a third multimedia file when the mid-air gesture is a leftward translational move of a hand or a leftward wave of a hand (column 3, lines 43 to 47 - when the user's hand moves in a right-to-left motion in the gesture area, the device can cause the point of play to move to the beginning of the previous track).  
However, Weber fails to expressly teach wherein the multimedia application is a gallery.
In the same field of endeavor, Harvey teaches wherein the multimedia application is a gallery ([0119] Swipes to the left or right in within a gesture space could be used to (1) switch a window rendered within a virtual desktop, (2) enable/disable the display of a virtual keyboard, (3) based on the context, move forward/backward in a video, next/previous song, next/previous photo in the slideshow, etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the multimedia application is a gallery, as taught by Harvey into Weber.  Doing so would be desirable because it would provide improvement when operating within virtualized environments using physical interface device (Harvey [0004]).    

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Chen et al. (US 2011/0310005 A1 hereinafter Chen).

Regarding Claim 9, Weber teaches an electronic device (Weber, column 13, lines 14 to 15 - electronic computing device), comprising: 
one or more processors (column 13, lines 14 to 17 - electronic computing device includes at least one processing unit);  
one or more memories coupled to the one or more processors (column 13, lines 14 to 18 - fig. 8 illustrates electronic computing device includes at least one processing unit for executing instructions that can be stored in a memory device) and configured to store one or more applications (column 4, lines 1 to 5 - a media player operating on the computing device; column 2, lines 55 to 65 - “media player” refers to as a software application used by users to listen to media; “media” refers to a song, video); and one or more computer programs (column 13, lines 14 to 21 - memory/ data storage store program instructions for execution by the processing unit); 
a display coupled to the one or more processors and configured to display a first interface of the one or more applications (column 13, lines 27 to 30 - device include display element; column 5, lines 15 to 18 -  the mobile device includes an interface such as a display element that displays an application such as a media player.  See fig. 8 - it shows display coupled to processor); and 
a detection component configured to detect a mid-air gesture made by a user when the user is not in contact with the electronic device (column 7, lines 10 to 22 - the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; the computing device monitor the gesture area, and detect when the driver's hand comes within the gesture area; column 6, lines 28 to 32 - the gesture area can be a particular range of distances such 0-12 inches away from the mobile device or a maximum detectable range of the sensors such as front-facing camera, capacitive sensors, ultrasonic sensor, etc.), wherein the detection component comprises any one of a camera, an infrared sensor disposed below the display, an ultrasonic sensor disposed below the display, or an electromagnetic induction component disposed below the display (column 7, lines 10 to 22 - the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; the computing device monitor the gesture area, and detect when the driver's hand comes within the gesture area; column 6, lines 28 to 32 - the gesture area can be a particular range of distances such 0-12 inches away from the mobile device or a maximum detectable range of the sensors such as front-facing camera, capacitive sensors, ultrasonic sensor, etc.), 
wherein the one or more computer programs comprise instructions when executed by the processor (column 13, lines 14 to 21 - memory/ data storage store program instructions for execution by the processing unit), cause the processor to be configured to: 
display, on the display, the first interface after the one or more applications are opened (column 7, lines 1 to 2 -media content being presented via the device.  See figs. 3A-3B - it shows the interface when the media content is being presented); and 
perform a response operation based on the mid-air gesture when the detection component detects the mid-air gesture (column 7, lines 10 to 22 - the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; when the device detects the user's hand, the device can capture images of the driver's hand as the driver performs the motion; the device can then analyze the images to detect the clockwise motion, and in response detecting the motion, the device can cause the media track to fast-forward - thus, performing response operation based on the mid-air gesture).
Weber does not explicitly disclose wherein the response operation comprises scrolling a page or switching the first interface to another interface.  However, Weber teaches that the user can perform a gesture to skip to a next track; while the track is playing, when the user's hand moves in a left-to-right motion, the device can cause the point of play to move to the beginning of the next track within the media (column 3, lines 39 to 43), which implies that the interface switched from playing one track to another track.  
Alternatively, in the same field of endeavor, Chen teaches wherein the response operation comprises scrolling a page or switching the first interface to another interface ([0049] a swipe up gesture can be performed by starting the gesture with a user's hand above and at the bottom of the device and quickly moving the hand over the device from the bottom of the device to the top; the swipe up gesture can be used for, e.g., panning a display upward; a swipe down gesture, which can be performed by moving the user's hand in the opposite direction, can be utilized for panning a display downward.  See fig. 7).
It would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to have incorporated wherein the response operation comprises scrolling a page or switching the first interface to another interface, as taught by Chen into Weber.  Doing so would be desirable because it would provide a more robust and intuitive mechanism for providing input to devices (Chen[0003]).  

As to dependent Claim 10, Weber and Chen teaches all the limitations of Claim 9.  Chen further teaches wherein the response operation comprises upward scrolling the page when the mid-air gesture is an upward translational move of a hand or an upward wave of a hand and wherein the response operation comprises downward scrolling the page when the mid-air gesture is a downward translational move of a hand or a downward wave of a hand ([0049] a swipe up gesture can be performed by starting the gesture with a user's hand above and at the bottom of the device and quickly moving the hand over the device from the bottom of the device to the top; the swipe up gesture can be used for, e.g., panning a display upward; a swipe down gesture, which can be performed by moving the user's hand in the opposite direction, can be utilized for panning a display downward.  See fig. 7).  

As to dependent Claim 11, Weber and Chen teaches all the limitations of Claim 9.  Chen further teaches wherein the response operation comprises switching the first interface to a second interface when the mid-air gesture is a rightward translational move of a hand or a rightward wave of a hand ([0042] user moving a hand from left to right in front of a computing device to perform a “right swipe” gesture; “right swipe” could represent a page turn for an e-reader application; [0048] a swipe left gesture can be performed by starting the gesture with a user's hand above and at the right side of the device and quickly moving the hand over the device 10 from right to left (e.g., as if turning pages in a book); the swipe left gesture can be used for page forward or page down operations when viewing documents, panning the display to the right, etc.; a swipe right gesture can be performed by moving the user's hand in the opposite direction and can be utilized for page backward (i.e., second interface) or page up operations in a document, display panning), wherein  the response operation comprises switching the first interface to a third interface when the mid-air gesture is a leftward translational move of a hand or a leftward wave of a hand ([0048] a swipe left gesture can be performed by starting the gesture with a user's hand above and at the right side of the device and quickly moving the hand over the device 10 from right to left (e.g., as if turning pages in a book); the swipe left gesture can be used for page forward (i.e., third interface) or page down operations when viewing documents, panning the display to the right, etc.), and wherein either: the first interface corresponds to a first function of the application, the second interface corresponds to a second function of the application, and the third interface corresponds to a third function of the application; or the application is a reader, and the first interface, the second interface, and the third interface are respectively three pages displayed by the reader ([0042] user moving a hand from left to right in front of a computing device to perform a “right swipe” gesture; “right swipe” could represent a page turn for an e-reader application; [0048] a swipe left gesture can be performed by starting the gesture with a user's hand above and at the right side of the device and quickly moving the hand over the device 10 from right to left (e.g., as if turning pages in a book); the swipe left gesture can be used for page forward or page down operations when viewing documents, panning the display to the right, etc.; a swipe right gesture can be performed by moving the user's hand in the opposite direction and can be utilized for page backward or page up operations in a document, display panning.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Smith (US 2016/0188181 A1).

As to dependent Claim 15, Weber teaches all the limitations of Claim 14.   Weber further teaches mid-air gesture (column 7, lines 10 to 22 - the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; the computing device monitor the gesture area, and detect when the driver's hand comes within the gesture area; column 6, lines 28 to 32 - the gesture area can be a particular range of distances such 0-12 inches away from the mobile device).  
However, Weber fails to expressly teach wherein upon determining, based on the first correspondence, that the gesture type corresponding to the mid-air gesture does not exist, determining that the mid-air gesture is an ineffective gesture, and determining an effective reference mid-air gesture based on a current application or a use habit of the user and prompting the user with the reference mid-air gesture.  
In the same field of endeavor, Smith teaches wherein upon determining, based on the first correspondence, that the gesture type corresponding to the gesture does not exist, determining that the gesture is an ineffective gesture, and determining an effective reference gesture based on a current application or a use habit of the user and prompting the user with the reference gesture ([0655]  the default response to the inability to identify the gesture (i.e., ineffective gesture)may be to prompt the user to clarify their recent input; the user may be prompted by a pop-up interface which allows the user to select from identified potential gestures (i.e., effective reference gesture), or indicate that none of the candidates are correct; [0731] probabilities may be assigned to potential gestures based upon historical gesture usage with similar context (i.e. application, selection mode, etc.)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein upon determining, based on the first correspondence, that the gesture type corresponding to the gesture does not exist, determining that the gesture is an ineffective gesture, and determining an effective reference gesture based on a current application or a use habit of the user and prompting the user with the reference gesture, as taught by Smith into Weber.  Doing so would be desirable because it would allow for the gesture recognition process to be performed more efficiently, by considering the most likely gestures early in the process (Smith [0731]).   

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Kjelsbak et al. (US 2013/0050118 A1 hereinafter Kjelsbak).

As to dependent Claim 16, Weber and Smith teach all the limitations of Claim 15.  Weber further teaches mid-air gesture (column 7, lines 10 to 22 - the computing device determines the clockwise motion of the driver's hand based at least in part on data received from one or more sensors of the computing device; the computing device monitor the gesture area, and detect when the driver's hand comes within the gesture area; column 6, lines 28 to 32 - the gesture area can be a particular range of distances such 0-12 inches away from the mobile device).  Smith further teaches wherein  upon determining, based on the first correspondence, that the gesture type corresponding to the gesture does not exist, determine that the gesture is an ineffective gesture, and determining an effective reference gesture based on a current application or a use habit of the user  ([0655]  the default response to the inability to identify the gesture may be to prompt the user to clarify their recent input; the user may be prompted by a pop-up interface which allows the user to select from identified potential gestures - thus, determining an effective reference mid-air gesture; [0731] probabilities may be assigned to potential gestures based upon historical gesture usage with similar context (i.e. application, selection mode, etc.)); determine a reference general-purpose input event corresponding to the reference mid-air gesture ([0656] if the identity of the gesture being performed has been determined, it is then determined whether the gesture is meant to trigger some sort of transformation; [0659] the intermediate operations associated with the identified gesture are performed; [0662] each execution of intermediate gesture operations may trigger a display update/ rendering; [0666] once it has been determined that the gesture has ended, the final operations associated with the identified gesture are performed (i.e., determine input event)) ; determine a first operation based on the reference general-purpose input event and the current application ([0666] once it has been determined that the gesture has ended, the final operations associated with the identified gesture are performed; [0542] the association between gesture and operation may be context-dependent; the association depends on application context (e.g., which application is active, etc.)).
However, Weber and Smith fail to expressly teach wherein prompt the user whether to perform the first operation and perform the first operation after an instruction indicating to perform the first operation from the user is detected.  
In the same field of endeavor, Kjelsbak teaches wherein prompt the user whether to perform the first operation and perform the first operation after an instruction indicating to perform the first operation from the user is detected ([0020] The user has previously set an “S” gesture as his “help me” gesture; the user may perform the “S” gesture on or in proximity of the screen of his mobile device. When the “S” gesture is detected and recognized by his mobile device, the user may be prompted with a page that overlays the mobile application and asks the user these questions: Would you like to “request for assistance,” “leave feedback,” “rate the application,” “report an error,” or “suggest improvement idea?” Responsive to selecting the “request for assistance” portion (e.g., button), the user may be called on his phone by a customer support agent who is informed regarding in which flow of the mobile application the user was at the time of the “help me” gesture being detected).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein prompt the user whether to perform the first operation and perform the first operation after an instruction indicating to perform the first operation from the user is detected , as taught by Kjelsbak into Weber and Smith.  Doing so would be desirable because it would provide an efficient design of the user interface(s) of the application  (Kjelsbak [0014]), thereby improving user experience.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Zhang (US 2017/0286057 A1) teaches: enter music playing interface; only when entry into the music playing interface is guaranteed can the invention function to ensure no system volume control of the music player synchronous with the music volume control; Judge whether the music playing interface is entered: the interface playing interface comprises album front cover area, lyrics area, ID3 area and song switchover area. Obtain the information of each area on the current interface. If two of the album front cover area, lyrics area, ID3 area and song switchover area are included at least, confirm to enter music playing interface; conduct hand gesture operation in the music playing interface and synchronously pop up volume control interface; Step 4, conduct volume control by hand gesture in the volume control interface, and conduct the corresponding operation for the music volume according to the volume control by hand gesture. If the direction of volume control by hand gesture is upward, the volume increases, and vice versa; In the music playing interface, the volume may be directly controlled by hand gesture (like Move up/down, Move left/right and Move diagonally), and volume control interface will automatically pop up for gradual volume control. The user can click other areas of the volume control interface or click the “Return” key at the bottom of the screen to return to the playing interface (see [0025]-[0026], [0028]-[0029], [0074]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143      


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143